DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 20 December 2019.  Claims 1-9 are examined.

Claim Objections
Claims 1-5 and 7-9 are objected to because of the following informalities:  
Regarding Claims 1, 7 & 9:
The dash lines “ - ” need to be deleted from respective sections in all the claims; For example, the recitation “- a drive section” (l. 4) is believed to be in error for – a drive section –.
Regarding Claim 1:
The recitation “the first power turbine” (l. 7 & 8) is believed to be in error for – the at least a first power turbine –.
The recitation “said generator” (l. 10) is believed to be in error for – said first electric generator –.
the pronoun “it” (l. 13) is objected to and should be replaced with the proper noun to which it refers.
Regarding Claim 2:
The recitation “the first and at least one further electric generator” (l. 3) is believed to be in error for – the first electric generator and at least one further electric generator –.
Regarding Claim 3:
The recitation “the device” (l. 6) is believed to be in error for – the electrical device –.
Regarding Claim 4:
The recitation “the first and at least one further power turbine” (l. 3) is believed to be in error for – the at least a first power turbine and at least one further power turbine –.
Regarding Claim 5:
The recitation “one of these power turbines” (l. 4) is believed to be in error for – the one of the respective power turbines –.
Regarding Claim 7:
The recitation “an engine device for 1) according to claim 1” (ll. 3-4) is believed to be in error for – an engine device according to claim 1 –.
The recitation “the first power turbine” (l. 6, 8, & 10) is believed to be in error for – the at least a first power turbine –.
The recitation “this accelerated gas stream L” (l. 6) is believed to be in error for – the accelerated gas stream –.
Regarding Claim 8:
The recitation “the first power turbine” (l. 3) is believed to be in error for – the at least a first power turbine –.
The recitation “utilizing the drive power” (l. 3) is believed to be in error for – utilizing the at least part of the drive power –.
Regarding Claim 9:
The recitation “the first and at least one further electric generator” (ll. 2-3) is believed to be in error for – the first electric generator and at least one further electric generator –.
The recitation “the first and at least one further power turbine” (l. 4) is believed to be in error for – the at least a first power turbine and at least one further power turbine –.
The recitation “the electric generator” (l. 10) is believed to be in error for – each of the respective electric generators –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation “each of the power turbines” (l. 12) renders the claim indefinite because it is unclear and ambiguous. With respect to turbines (plural) it is unclear how many power turbines are recited in the power turbine section since claim 1 (l. 7) recites that the power turbine section has at least a first power turbine (singular).  Therefore, the scope of the claim, as to the number of power turbines, is unascertainable.  
Claims 2-9 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 1.
Regarding Claim 4, the recitation “a respective electric generator” (l. 7) renders the claim indefinite because it is unclear and ambiguous. It is unclear how many electric generators are present since claim 1 (l. 9) recites “a first electric generator”.  Therefore, along the same reasoning as discussed above, the scope of the claim is unascertainable.  
Claims 6 is rejected under 35 U.S.C. 112(b) based on their dependency on claim 4.
Regarding Claim 5, the recitation “a dedicated power turbine” (ll. 2-3) and “one of these power turbines” (l. 4) renders the claim indefinite because it is unclear and ambiguous. It is unclear how many power turbines are recited in the power turbine section since claim 1 (l. 7) recites that the power turbine section has at least a first power turbine.   It is unclear if a dedicated power turbine is referring to the “at least a first power turbine” or to a different power turbine.  Therefore, the scope of the claim is unascertainable.  
Regarding Claim 6, the recitation “the power turbine section is a turbine with multiple turbine stages” (ll. 2-3) renders the claim indefinite because it is unclear and ambiguous. It is unclear if “a turbine with multiple turbine stages” is the same as “at least a first power turbine” as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Miralles 9630702 (hereinafter: “Alonso”) in view of Ensign 2010/0031669.
Regarding Claim 1, Alonso teaches an engine device 14 (Fig. 2) for driving a vehicle 10, in particular a hybrid-electric aircraft 10, and for providing drive power for an electrical device (rotor) for providing electrical energy, having
a drive section 16 (16 = 40, 22, 23, 24), which is designed to provide an accelerated gas stream L (core gas flow) for generating thrust for driving the vehicle 10 (Col. 2, l. 48 - Col. 3, l. 64; Fig. 2), 

each of the power turbines 30, 32 of the power turbine section 30, 32 is formed and arranged in such a way that it can be driven on account of direct interaction with the accelerated gas stream L (core gas flow).
Alonso does not teach a power turbine section for providing the drive power for the electrical device, the first power turbine has a connecting device, with which the first power turbine can be coupled mechanically to a first electric generator of the electrical device to drive said generator
Ensign teaches
a power turbine section 160 for providing the drive power for the electrical device 156, having at least a first power turbine 160, the first power turbine 160 has a connecting device 154, with which the first power turbine 160 can be coupled mechanically to a first electric generator 156 of the electrical device 154 to drive said generator 156 ([0017]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify first power turbine 30 of Alonso with Ensign’s first power turbine 160 which has a connecting device 154, with which the first power turbine 160 can be coupled mechanically to a first electric generator 156 of the electrical device 154 to drive said generator 156, in order to produce energy to drive the systems of the aircraft (Ensign; [0017]). 
Regarding Claim 3, Alonso in view of Ensign teaches the invention as claimed and as discussed above for claim 1.  However, Alonso in view of Ensign, as discussed so far, does not teach the electrical device comprises the first and at least one further electric generator.
Ensign further teaches
	the electrical device 156 comprises the first electric generator 156 ([0017]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and include Ensign’s the first electric generator 156, for the same reason as discussed in rejection of claim 1 above. 
Alonso in view of Ensign teaches the invention as claimed – as discussed above - with the exception of the electrical device comprising at least one further electric generator.
However, Alonso in view of Ensign teaches a first power turbine 30 and a second power turbine 32.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the number of generators 156 to two, such that each generator 156 is mechanically coupled to their respective power turbine 30 and 32, as taught by Ensign, since it has been held that mere duplication of the essential working parts of a device, in this case the number of generators, involves only a routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B. Therefore, the electrical device comprising the first and at least one further electric generator – is an obvious extension of the prior art teachings. 
Regarding Claim 4, Alonso in view of Ensign teaches the invention as claimed and as discussed above for claim 1, and Alonso further teaches
the power turbine section 30,32 4comprises the first 30 and at least one further power turbine 32, which are arranged one after another as seen in the flow direction of the gas stream L (Fig. 1).
Alonso in view of Ensign, as discussed so far, does not teach each of the power turbines has a respective connecting device, with which the respective power turbine can be coupled mechanically to a respective electric generator to drive said generator.
Ensign further teaches
	power turbine 160 has a respective connecting device 154, with which the respective power turbine 160 can be coupled mechanically to a respective electric generator 156 to drive said generator 156 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first 30 and at least one further power turbine 32 of Alonso in view of Ensign and include Ensign’s connecting device 154 for each respective turbines 30, 32 of Alonso, and have the turbines be coupled mechanically to a respective electric generator 156 to drive said generator, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 5, Alonso in view of Ensign teaches the invention as claimed and as discussed above for claim 3.  However, Alonso in view of Ensign, as discussed so far, does not teach the power turbine section, a dedicated power turbine is provided for each electric generator, wherein in each case 
However, Alonso in view of Ensign comprises two power turbines 30, 32 that are provided for each electric generator 156, and each turbine is coupled mechanically through the respective connecting device 154 to a respectively one of the electric generators 156 and drives each generator. 
Regarding Claim 6, Alonso in view of Ensign teaches the invention as claimed and as discussed above for claim 4, and Alonso further teaches
power turbine section 30, 32 is a turbine with multiple turbine stages 30, 32, each of the power turbines 30, 32 is implemented as one of the turbine stages 30, 32 (Fig. 2).
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Ensign and further in view of Foster 2010/0083669.
Regarding Claim 2, Alonso in view of Ensign teaches the invention as claimed and as discussed above for claim 1.  However, Alonso in view of Ensign does not teach the electrical device is formed in such a way that electrical energy provided by the electrical device can be supplied to a consumer of the vehicle, wherein the consumer is an electric motor for driving the vehicle or a battery for storing and subsequently providing the electrical energy provided by the device.
Foster teaches
the electrical device 66 (electric generator) is formed in such a way that electrical energy provided by the electrical device 66 can be supplied to a consumer 264 of the vehicle 98, the consumer 264 is an electric motor for driving the vehicle or a battery 264 for storing and subsequently providing the electrical energy provided by the device 66 ([0065]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and form the electrical device in such a way that electrical energy provided by the electrical device 66 can be supplied to a consumer 264 of the vehicle 98, the consumer 264 is a battery 264 for storing and subsequently providing the electrical energy provided by the device 66, as taught by Foster, in order to store extra electricity for backup power 
Regarding Claim 7, Alonso in view of Ensign teaches a method for providing drive power for an electrical device (rotor) for providing electrical energy of a vehicle 10, in particular a hybrid-electric aircraft 10, by using an engine device 14 according to claim 1 (see rejection of claim 1 above), and Alonso further teaches
the drive section 16 of the engine device 14 provides the accelerated gas stream L (core gas flow), and this accelerated gas stream L (core gas flow) is led to the first power turbine 30 of the power turbine section 30, 32, 
the accelerated gas stream L (core gas flow) interacts directly with the first power turbine 30 and drives the latter (Col. 2, l. 48 - Col. 3, l. 64; Fig. 2).
Alonso in view of Ensign, as discussed so far, does not teach the first power turbine driven directly by the gas stream L provides at least part of the drive power for the electrical device.
Ensign further teaches
	the first power turbine 160 driven directly by the gas stream L (seen in Fig. 1) provides at least part of the drive power for the electrical device 156 ([0017]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify first power turbine 30 of Alonso in view of Ensign with Ensign’s first power turbine 160 driven directly by the gas stream that provides at least part of the drive power for the electrical device 156, for the same reason as discussed in rejection of claim 1 above. 
Alonso in view of Ensign does not teach an electrical device for providing electrical energy for a consumer of a vehicle
Foster teaches
an electrical device 66 (electric generator) for providing electrical energy for a consumer 264 of a vehicle 98 ([0065]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and have the electrical device provide electrical energy for a consumer 264 of a vehicle 98, as taught by Foster, for the same reason as discussed in rejection of claim 2 above. 
Alonso in view of Ensign and Foster teaches the apparatus as claimed. With respect to the method of operation, if the applied prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings. 
Alonso in view of Ensign and Foster’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, the method of claim 7 is considered an obvious extension of the teachings of Alonso in view of Ensign and Foster, because the structure as claimed, and the structure of the applied prior art are identical.  
Regarding Claim 8, Alonso in view of Ensign and Foster teaches the method as claimed and as discussed above for claim 7.  However, Alonso in view of Ensign and Foster, as discussed so far, does not teach first electric generator and is driven by utilizing the drive power provided by the first power turbine, and thus provides at least part of the electrical energy for the consumer.
Ensign further teaches
first electric generator 156 and is driven by utilizing the drive power provided by the first power turbine 160 ([0012]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and have Ensign’s first electric generator 156 be driven by utilizing the drive power provided by the first power turbine 160, for the same reason as discussed in rejection of claim 1 above. 
Alonso in view of Ensign and Foster, as discussed so far, does not teach first electric generator provides at least part of the electrical energy for the consumer.
Foster further teaches
an electrical device 66 (electric generator) provides at least part of the electrical energy for the consumer 264 ([0065]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and have the electrical device 66 provide at least part of the electrical energy for the consumer 264, as taught by Foster, for the same reason as discussed in rejection of claim 2 above. 

Regarding Claim 9, Alonso in view of Ensign and Foster teaches the method as claimed and as discussed above for claim 8, and Alonso further teaches
the power turbine section 30, 32 comprises the first and at least one further power turbine 30, 32 (Fig. 2),
the accelerated gas stream L (core gas flow) interacts directly with each of the power turbines 30, 32 and drives the latter (Col. 2, l. 48 - Col. 3, l. 64; Fig. 2).
Alonso in view of Ensign and Foster, as discussed so far, does not teach electrical device at least one further electric generator; each of the power turbines is assigned to one of the electric generators, and each of the power turbines provides the electric generator assigned thereto with at least part of the drive power.
Ensign further teaches electrical device 156 
electrical device 156 comprises the first electric generator 156 ([0017]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical device 156 of Alonso in view of Ensign and Foster, and include Ensign’s the first electric generator 156, for the same reason as discussed in rejection of claim 1 above.
Alonso in view of Ensign and Foster teaches the invention as claimed – as discussed above - with the exception of the electrical device comprises the first and at least one further electric generator, each of the power turbines is assigned to one of the electric generators, and each of the power turbines driven directly with the gas stream L provides the electric generator assigned thereto with at least part of the drive power.
However, Alonso in view of Ensign and Foster teaches a first power turbine 30 and a second power turbine 32.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the number of generators 156 to two, such that each generator 156 is mechanically coupled to their respective power turbine 30 and 32, as taught by Ensign, since it has been held that mere duplication of the essential working parts of a device, in this case the number of generators, involves only a routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B. Therefore, the electrical device comprising the first and at least one further electric generator – is an obvious extension of the prior art teachings. 
Conclusion

















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/             Supervisory Patent Examiner, Art Unit 3741